DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 - 2 and 5 – 21 have been previously allowed on 7/7/22. This  Office Action corrects the Examiner’s amendment wherein a comma is missing in original claims 1 and 20. 
Information Disclosure Statement
The IDS filed on 7/6/22 has been considered and entered.

EXAMINER’S AMENDMENT
This examiner’s amendment replaces the previous one of 7/7/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Villanueva on 6/23/22.
The application has been amended as follows: 
Rejoin claims 2 and 6 – 20.
Cancel claim 4 without prejudice.
In claim 1, line 3, change “wherein the first sole component”  to  - -  wherein the polyolefin resin  - - 
In claim 1, 3rd and 4th lines from the bottom, change “an ethylene-vinyl acetate copolymer, wherein the ethylene-vinyl acetate copolymer comprises a first ethylene-vinyl acetate copolymer having ”  to  - -  two ethylene-vinyl acetate copolymers comprising a first ethylene-vinyl acetate copolymer having  - - 
In claim 2, lines 1-2, change “wherein the polyolefin resin comprises a polyolefin copolymer and an effective”  to  - - wherein the first composition further comprises an effective  - - 
In claim 20, line 1, change “A method of making an article of footwear or a sole component for an article of footwear, the”   to  - -  A method of making the article of footwear of claim 1, the  - - 
In claim 20, line 10, change “wherein the first sole component comprises”  to  - - wherein the polyolefin resin comprises   - - 
In claim 20, 3rd and 4th lines from the bottom, change “an ethylene-vinyl acetate copolymer, wherein the ethylene-vinyl acetate copolymer comprises a first ethylene-vinyl acetate copolymer having ”  to  - -  two ethylene-vinyl acetate copolymers comprising a first ethylene-vinyl acetate copolymer having  - - 

REASONS FOR ALLOWANCE
Claims  1 – 2 and 5 - 21 are allowed.
The reasons for allowance were set forth in the previous Office Action of 7/7/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765